149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie J. STEVENSON, Appellant,v.BROD-DUGAN PAINT AND WALLCOVERINGS; Robert Brod; JackBergen; Sam Sockolowski; Dwaynn Patterson; Local604, International Brotherhood ofPainters and Allied Trades, Appellees.
No. 97-4026.
United States Court of Appeals, Eighth Circuit.
Submitted May 29, 1998.Filed June 2, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Willie J. Stevenson appeals from the district court's1 adverse rulings and dismissal of his employment discrimination complaint.  After careful review of the record and the parties' briefs, we reject as meritless Stevenson's challenges to the district court's rulings on discovery, recusal, and appointment of counsel; and we affirm the dismissal of Stevenson's claims against all of the appellees for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge for the Eastern District of Missouri